Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 16, 2016

                                       No. 04-16-00244-CV

                                    SIG GROUP ENT. LLC,
                                          Appellant

                                                 v.

                                           MWJI, LLC,
                                            Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-21171
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
        On August 3, 2016, this court granted appellee an extension of time in which to file its
brief to September 1, 2016. On August 31, 2016, counsel for appellee informed this court that
the parties were awaiting final signatures on a settlement and they anticipated filing a motion to
dismiss the appeal the week of September 5, 2016. Neither appellee’s brief, a motion for
extension of time to file the brief, a motion to dismiss the appeal, nor a status letter from either
party regarding any settlement has been filed.

        Appellant is represented by Mr. Oscar L. Cantu, Jr. on appeal, and appellee is represented
on appeal by Mr. Derick J. Rodgers. Mr. Cantu and Mr. Rodgers are hereby ORDERED to file
in writing, no later than September 19, 2016, either (1) a joint, agreed, or unopposed motion to
dismiss this appeal, or (2) a joint letter informing this court of the status of any settlement
agreement which includes a date certain by which a motion to dismiss the appeal will be filed.

        If counsel fail to respond by September 19, 2016, Mr. Rodgers is ORDERED to file
appellee’s brief no later than October 13, 2016 and no further extensions of time will be granted
in which to file the brief. If an appellee’s brief is not filed by October 13, 2016, this appeal will
be set for submission without benefit of appellee’s brief.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court